DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/21 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 32 the word “first” should be inserted before “radio signal” for clarity.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  In line 4 the word “first” should be inserted before “radio signal” for clarity.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  The word “first” should be inserted before all instances of “radio signal” for clarity.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In line 4 the word “first” should be inserted before “radio signal” for clarity.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  In line 33 the word “first” should be inserted before “radio signal” for clarity.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In line 4 the word “first” should be inserted before “radio signal” for clarity.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  The word “first” should be inserted before all instances of “radio signal” for clarity.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In line 31 the word “first” should be inserted before “radio signal” for clarity.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  In line 4 the word “first” should be inserted before “radio signal” for clarity.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  The word “first” should be inserted before all instances of “radio signal” for clarity.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (8152589), Krupnik (2012/0015686) and Weisel Jr. (7402106).  Bowen discloses a first battling toy vehicle device (50) with left and right wireless receiving components (60a,b), a plurality of drive components (64, 66) for moving the battling device, and a processor and memory to form a non-transitory computer-readable storage medium (62, 68) configured to perform a method to automatically control the first battling toy device (column 4 lines 15-51).  The method including receiving a first signal by the wireless receiving components (62a,b) that was wirelessly transmitted (72) by a second battling toy vehicle device (70) distinct from the first (Fig. 1, column 4 lines 9-14), receiving a second signal from a remote control device that could include a radio signal with an instruction for the second battling device and wherein both the first and second battling devices can be wirelessly connected to the remote controller (column 8 lines 32-49), determining a position of the first battling toy device relative to the second according to position information based on which wireless receiving components have received the signal, sending the position data to a control device component of the first battling toy device to receive a control instruction and performing a predetermined action such as moving the first battling device using .  
Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bowen, Krupnik and Weisel Jr. as applied above and further in view of Chou (2007/0060018).  Bowen, Krupnik and Weisel Jr. disclose the basic inventive concept with the exception of the action including an attack signal with an attack parameter using a wireless transmitter.  Chou discloses battling toy components configured to transmit attack signals with an attack parameter in the form of a shooting attack using wireless transmitting components (paragraph 21).  It would have been obvious to one of ordinary skill in the art to modify Bowen, Krupnik and Weisel Jr. to further enable the first battling device to transmit an attack signal to provide enhanced play value by increasing the effects that occur between the first and second battling device as they interact.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4,6-11,13-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711